Examiner’s Statement of Reasons for Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the above application filed on 08/26/2019.

Drawings
The drawings are objected to because:
- Fig. 1 - delete reference characters (62) and (64) and their lead lines in the turbine section (28) of the gas turbine engine (20) because reference characters (62) and (64) are correctly shown in Fig. 1 upstream of the fan section (22).
- Fig. 1 - delete reference character (70) and its lead line or amend the Specification to identify reference character (70) with structure recited in the original Specification. The amendment should not enter any new matter. 
- Fig. 2 - delete reference character (76) and its lead line or amend the Specification to identify reference character (76) with structure recited in the original Specification. The amendment should not enter any new matter. 
- Fig. 2 - delete reference character (78) and its lead line or amend the Specification to identify reference character (78) with structure recited in the original Specification. The amendment should not enter any new matter.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 

Allowable Subject Matter
Claims 1 – 19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent apparatus Claim 1, prior art fails to teach in combination with the other limitations of the claim, an electric conduit in electrical communication with the motor, the electrical conduit extending through the at least one fan exit guide vane and the geared architecture.
Regarding independent apparatus Claim 10, prior art fails to teach in combination with the other limitations of the claim, an electric motor for controlling rotation of the inlet guide vane assembly about the engine central longitudinal axis independent of the fan section; and an electrical conduit extending through the at least 
Regarding independent method Claim 15, prior art fails to teach in combination with the other limitations of the claim, electrically coupling an electric motor to a controller with an electric conduit extending through a geared architecture that drives a fan assembly; and imparting a predefined direction of airflow into the fan assembly with a rotatable inlet guide vane assembly disposed forward of the fan assembly and driven by the electric motor.
Regarding the above independent Claims 1, 10, and 15 as disclosed in Applicant’s Para. [0043], the “ ...inlet guide vanes 66 do not generate or create a pressure increase that provide thrust. Instead, the guide vanes 66 rotate in a direction and include the pitch angle 82 that provides for the conditioning and directing of airflow into the fan section 22, such that the fan blades 22 can perform more work generating increased thrust. Accordingly, the upstream fan of a pair of co-rotating or counterrotating/contra-rotating fans would not read on the recited inlet guide vanes (66) because said upstream fan/propeller generated thrust by increasing the pressure of the ambient air to a higher intermediate pressure that was then further increased by the downstream fan/propeller thereby generating thrust, refer to Ribarov (PG Pub 2013/0174533) Para. [0026]. Furthermore, in prior art Ribarov (PG Pub 2013/0174533, now 8,464,511) the upstream propeller (12) was driven by the engine core (16 - Para. [0022]) shaft (34) through reduction gearbox (26) to magnetic drive (24) which rotated the upstream propeller (12) via a mechanical coupling between turbine shaft (34) and primary magnetic rotor (36 - Para. [0031]).  And magnetic drive (24) drove the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNE E MEADE whose telephone number is (571)270-7570.  The examiner can normally be reached on Monday - Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LORNE E MEADE/Primary Examiner, Art Unit 3741